department of the treasury internal_revenue_service washington d c contact person id number telephone number op ef e0-t date may employer_identification_number key district_office m i t i d l e n e d e y t t a p l i e u o y g w r i t z dear sir or madam this is in response to a letter from your authorized representative requesting a series of rulings on your bewalf regarding the tax consequences associated with the transactions described below the purpose of the proposed transactions is to add another health care system to an existing group of affiliated exempt entities whose parent is a a will serve as the governing body of the consolidated_group created as a result of the proposed transaction a’s employees will assume responsibility for providing strategic and system planning community health and benefit planning tegal human resources physician relations managed care contracting communications information systems and finance services to all affiliates of the consolidated_group ais exempt from federal_income_tax under sec_501 of the code and is a nonprivate foundation under sec_509 it currently functions as the parent and sole member of b and d and as the sole class a member of c b is exempt from federal_income_tax under sec_501 of the code and a nonprivate foundation under sec_509 and sec_170 a iii cis exempt from federal_income_tax under sec_501 c of the code and is classified as a nonprivate foundation under sec_509 and sec_170 amiii d has applied for exemption from federal_income_tax under sec_501 of the code and classification as a nonprivate foundation under sec_509 a e is exempt from federal_income_tax under sec_501 of the code and is classified as a nonprivate foundation under sec_509 a and b a iii c is currently the sole member of e e is exempt from federal_income_tax under sec_501 c of the internal_revenue_code and is a nonprivate foundation under sec_509 and sec_170 amvi e is an independent fundraising foundation with an independent board_of directors it has no members gis exempt from federal_income_tax under sec_501 of the code and is classified as a nonprivate foundation under sec_509 it is currently the sole member of h and k and it is the sole shareholder of k a business corporation which is currently inactive h is exempt from federal_income_tax under sec_501 of the internal_revenue_code and is a nonprivate foundation under sec_509 and sec_170 b a iii lis exempt from federal_income_tax under sec_501 c and is a nnonprivate foundation under sec_509 aj is exempt from federal_income_tax under sec_501 c of the internal_revenue_code and is a nonprivate foundation under sec_509 ai1 and b a vi you have stated that you propose to have a continue to be the sole member of b and d and the sole class a member of c a will hecome the sole member of g h and h will become the sole member of j you propose to have a support each of its tax-exempt subsidiaries except for g which is already classified as a supporting_organization under sec_509 a of the code g currently has no members incident to the proposed transaction its articles of incorporation will be amended to convert it to a membership nonprofit corporation the sole member of which will be a g is currently the sole member of h and a incident to the proposed transaction the articles of incorporation and bylaws of h and j will be amended to substitute a as the sole member of each a b and are currently unrelated to g h and j accordingly you have stated that the transaction would bring g h and j under the management and control of a single parent_corporation a you have stated that the three hospitals of which ais or will be parent_corporation are all located in the same geographic area a and b are affiliated with l specifically l currently has four positions on the twelve person boards of directors of a and b none of the real or personal_property of b can be transferred without the approval of three of the four directors appointed by l the bylaws of require that all candidates for its board_of directors and changes to its bylaws be reviewed by m an affiliate of n od you have stated that the consummation of this transaction will enhance the availability efficiency and economy of hospital facilities and services by providing for cooperation of the three hospitats and the utilization of shared facilities and services to achieve economies in operation and more effective health services a will act as the managing member of all three hospitals and will integrate their operations while no less than of the board_of directors of a will overtap with the boards of directors of the three hospital subsidiaries you propose that of the voting directors of a will be physicians who are members of the medical staff of one of the three hospital subsidiaries and your proposed bylaws provide that in no event shall physicians constitute more than of the board_of directors your proposed bylaws also adopt the suggested service community board and conflict of interests policy your proposed bylaws require that the following actions require a supermajority vote of the board_of directors of a amendments to the articles of incorporation or bylaws of a b c g h land j approval of the annual budgets of a and the hospital subsidiaries approval of all policies retated to medical and ethical issues approval of all decisions regarding expansion or closure of services by a and or its affiliated corporations and approval of the distribution of assets in the event of the dissolution of a- you have stated that a supermajority board decision is defined as a majority of the voting directors who are representatives of b c and h you have stated that a must approve any amendments to the articles of incorporation and bylaws of the three hospital subsidiaries and that it has control_over withdrawal of subordinates from the system you have stated that the following actions will require the approval of the boards of directors of the three hospital subsidiaries assumption of debt by a in excess of dollar_figure annually any merger acquisition or reorganization by a any sales or transfers by a with a value of an aggregate of dollar_figure or more any voluntary dissolution of a annual capital budgets of a all decisions regarding expansion or closure of services by a or the hospital subsidiaries and of i ali decisions relating to the sale or transfer of any property or assets that are a part of trusts or endowments of the three hospital subsidiaries you have stated that the proposed bylaws of a require that the board will hold regular meetings each month and that a has the following powers authority to establish annual budgets of a and the three hospital subsidiaries including the authority to approve major expenditures and assumption of debt authority to monitor and audit compliance with its directives by the three hospital subsidiaries authority to direct that health care services be undertaken or not be undertaken by the three hospital subsidiaries authority to enter into binding managed care agreements on behalf of the three hospitals authority to allocate capitation and other_payments authority to hire and fire personnel of the hospital subsidiaries and authority to set fees and prices for each of the hospital subsidiaries you have requested the following rulings in connection with the integration as to a the proposed amendments to the articles and bylaws of a and the carrying out of the transactions set forth in this ruling_request and a’s participation in the system will not either alone or collectively adversely affect a’s status a- exempt from federal_income_tax under sec_501 of the code as an entity organized and operated as described in sec_501 of the code the proposed amendments to the articles and bylaws of a and the carrying out of the transactions set forth in this ruling_request and a’s participation in the system will not either alone or collectively adversely affect the status of a’s status as other than private_foundation under sec_509 of the code that any transfers of assets personnel and or resources to a from any participating entitiy or from a to any participating entity which transfers are in furtherance of the exempt purposes of the a and the system will not constitute an unrelated_trade_or_business within the meaning of sec_513 of the code of any of the participating entities and will not result in any of the participating entities being subject_to tax on unrelated_business_taxable_income pursuant to sec_511 of the code as to b the proposed amendments to the articles and bylaws of a and the carrying out of the transactions set forth in this ruling_request and b’s participation in the system will not either alone or collectively adversely affect b’s status as exempt from federal_income_tax under sec_501 a of the code as an entity organized and operated as described in sec_501 of the code qe the proposed amendments to the articles and bylaws of a and the carrying out of the transactions set forth in this ruling_request and b’s participation in the system will not either alone or collectively adversely affect the status of b as other than private_foundation under sec_509 and sec_170 b am iii of the code that any transfers of assets personnel and or resources to b from a or any other participating entity or from b to a and or other participating entities which transfers are in furtherance of the exempt purposes of b and the system will not constitute an unrelated_trade_or_business within the meaning of sec_513 of the code with respect to b and will not result in it being subject_to tax on unrelated_business_taxable_income pursuant to sec_511 of the code as to c the proposed amendments to the articles and bylaws of a and the carrying out of the transactions set forth in this ruling_request and c’s participation in the system will not either alone or collectively adversely affect c’s status as exempt from federal_income_tax under sec_501 a of the code as an entity organized and operated as described in sec_501 of the code the proposed amendments to the articles and bylaws of a and the carrying out of the transactions set forth in this ruling_request and c’s participation in the system will not either alone or collectively adversely affect the status of c as other than private_foundation under sections s09 a and b a iii of the code that any transfers of assets personnel and or resources to c from a or any other participating entity or from c to a and or other participating entities which transfers are in furtherance of the exempt purposes of c and the system will not constitute an unrelated_trade_or_business within the meaning of sec_513 of the code with respect to c and will not result in it being subject_to tax on unrelated_business_taxable_income pursuant to sec_511 of the code as tou the proposed amendments to the articles and bylaws of a and h the carrying out of the transactions set forth in this ruling_request and hs participation in the system will not either alone or collectively adversely affect h’s status as exempt from federal_income_tax under sec_501 of the code as an entity organized and operated as described in sec_501 of the code the proposed amendments to the articles and bylaws of a and h the carrying out of the transactions set forth in this ruling_request and h’s participation in the system will not either alone or collectively adversely affect the status of h as other than private_foundation under sec_509 a and b a iii of the code that any transfers of assets personnel and or resources to h from a or any other participating entity or from h to a and or other participating entities which transfers are in furtherance of the exempt purposes of h and the system will not constitute an unrelated_trade_or_business within the meaning of sec_513 of the code with respect to h and will not result in it being subject_to tax on unrelated_business_taxable_income pursuant to sec_511 of the code as to g aoe the proposed amendments to the articles and bylaws of a and g the carrying out of the transactions set forth in this ruling_request and g’s participation in the system will not either alone or collectively adversely affect g's status as exempt from federal_income_tax under sec_501 of the code as an entity organized and operated as described in sec_501 of the code the proposed amendments to the articles and bylaws of a and g the carrying out of the transactions set forth in this ruling_request and g’s participation in the system will not either alone or collectively adversely affect the status of g as other than private_foundation under sec_509 of the code that any transfers of assets personnel and or resources to g from a or any other participating entity or from g to a and or other participating entities which transfers are in furtherance of the exempt purposes of g and the system will not constitute an unrelated_trade_or_business within the meaning of sec_513 of the code with respect to g and will not result in it being subject_to tax on unrelated_business_taxable_income pursuant to sec_511 of the code as to the proposed amendments to the articles and bylaws of a and l the carrying out of the transactions set forth in this ruling_request and i's participation in the system will not either alone or collectively adversely affect i's status as exempt from federal_income_tax under sec_50 a of the code as an entity organized and operated as described in sec_501 of the code the proposed amendments to the articles and bylaws of a and the carrying out of the transactions set forth in this ruling_request and i's participation in the system will not either alone or collectively adversely affect the status of as other than private_foundation under sec_50s a of the code that any transfers of assets personnel and cr resources to from a or any other participating entity or from to a and or other participating entities which transfers are in furtherance of the exempt purposes of and the system will not constitute an unrelated_trade_or_business within the meaning of sec_513 of the code with respect to and will not result in it being subject_to tax on unrelated_business_taxable_income pursuant to sec_511 of the code as to j the proposed amendments to the artictes and bylaws of a and j the carrying out of the transactions set forth in this ruling_request and j’s participation in the system will not either alone or collectively adversely affect j's status as exempt from federal_income_tax under sec_501 of the code as an entity organized and operated as described in sec_501 of the code the proposed amendments to the articles and bylaws of a and j the carrying out of the transactions set forth in this ruling_request and jj's participation in the system will not either alone or collectively adversely affect the status of j as other than private_foundation under sec_509 and sec_170 vi of the code that any transfers of assets personnel and or resources to j from a or any other participating entity or from j to a and or other participating entities which transfers are in furtherance of the exempt purposes of j and the system will not constitute an unrelated_trade_or_business within the oy meaning of sec_513 of the code with respect to j and will not result in it being subject_to tax on unrelated_business_taxable_income pursuant to sec_511 of the code sec_501 a of the code provides an exemption from federal_income_tax for organizations described in sec_501 including organizations that are organized and operated exclusively for charitable educational or scientific purposes sec_1 c -1 d of the income_tax regulations provides that the term charitable is used in sec_501 of the code in its generally accepted legal sense revrul_69_545 1969_2_cb_117 acknowledges that the promotion of health is a charitable purpose within the meaning of sec_501 of the code revrul_78_41 1978_1_cb_148 concludes that a_trust created by an exempt hospital for the sole purpose of accumulating and holding funds to be used to satisfy malpractice claims against the hospital is operated exclusively for charitable purposes and is exempt under sec_501 of the code sec_1_509_a_-4 of the income_tax regulations provides that sec_509 of the code sets forth three different types of relationships one of which must be met in order to meet the requirements of the subsection one of those requirements is operated supervised or controlled in connection with sec_1_509_a_-4 of the regulations provides that in the case of supporting organizations which are supervised or controlled in connection with one or more publicly supported organizations the distinguishing feature is the presence of common supervision or control among the governing bodies of all organizations involved such as the presence of common directors sec_511 of the code imposes a tax on the unrelated_business_income of organizations described in sec_501 sec_512 a of the code defines unrelated_business_taxable_income as the gross_income derived by an organization from any unrelated_trade_or_business regularly carried on by it less the allowable deductions which are directly connected with the carrying on of the trade_or_business with certain modifications sec_513 of the code defines unrelated_trade_or_business as any trade_or_business the conduct of which is not substantially related aside from the need of the organization for funds or the use it makes of the profits derived to the exercise of the organization’s exempt purposes or functions sec_1_513-1 of the regulations provides in part that a trade_or_business is related to exempt purposes only where the conduct of the business activities has a causal relationship to the achievement of exempt purposes and it is substantially related for purposes of sec_513 of the code only if the causa relationship is a substantial one thus for the conduct of trade_or_business from which a particular amount of gross_income is derived to be substantially related to purposes for which exemption is granted the production or distribution of goods or the performance of the services from which the gross_income is derived must contribute importantly to the accomplishment of exempt purposes oda s providing management and consultants’ services to other unrelated exempt_organizations for a fee sufficient to produce a small profit does not further an exclusively exempt_purpose see 70_tc_352 an organization providing laundry services on a centralized basis to exempt hospitals does not qualify for exemption under sec_501 see hcsc-laundry v united_states u s sec_513 e of the code provides that in the case of a hospital the term unrelated_trade_or_business does not include the furnishing of one or more of the services described in sec_501 a to one or more hospitals if such services are furnished solely to such hospitals which have facilities to serve not more than inpatients such services if performed on its own behalf by the recipient hospital would constitute activities in exercising or performing the purpose or function constituting the basis for its exemption and such services are provided at a fee or cost which does not exceed the actual cost of providing such services revrul_77_72 1977_1_cb_157 provides that indebtedness owed to a labor_union by its wholly owned tax-exempt subsidiary is not acquisition_indebtedness within the meaning of sec_514 of the code since the parent and subsidiary relationship shows the indebtedness to be merely a matter of accounting in geisinger health plan v united_states f 3rd 3rd cir geisinger the court recognized that an organization may qualify for exemption based on the integral_part_doctrine which arises from an exception to the feeder_organization rule set forth in sec_1_502-1 b of the regulations which states that if a subsidiary_organization of a tax-exempt_organization would itself be exempt on the ground that its activities are an integral part of the exempt_activities of the parent organization its exemption will not be lost because as a matter of accounting between the two organizations the subsidiary derives a profit from its dealings with the parent organization the court also noted that an entity seeking exemption as an integral part of another cannot primarily be engaged in activity which would generate more than insubstantial unrelated_business_income if engaged in by the other entity b which contains an example of a subsidiary_organization that is not exempt from tax because it is operated for the primary purpose of carrying_on_a_trade_or_business which would be an unrelated_trade_or_business that is unrelated to exempt_activities if regularly carried on by the parent organization the example states that if a subsidiary_organization is operated primarily for the purpose of furnishing electric power to consumers other than its parent organization and the parent's tax-exempt subsidiary organizations it is not exempt because such business would be an unrelated_trade_or_business if regularly carried on by the parent organization similarly if the organization is owned by several unrelated exempt_organizations and is operated for the purpose of furnishing electric power to each of them it is not exempt since such business would be an unrelated_trade_or_business if regularly carried on by any one of the tax-exempt organizations in this regard the court followed the reasoning of sec_1 accordingly the court in geisinger determined that application of the integral_part_doctrine requires at a minimum that an organization be in a parent and subsidiary relationship and that it not be carrying_on_a_trade_or_business which would be an unrelated_trade_or_business that is unrelated to exempt purposes if regularly carried on by the parent a joint operating_agreement between previously independent hospitals to provide corporate services among the participants raises exemption qualification and unrelated_trade_or_business dlp issues with respect to exemption qualification the courts have been clear that exemption under sec_501 of the code is not generally available where an organization is established to provide corporate services to unrelated exempt_organizations other than through the application of sec_501 of the code for cooperative_hospital_service_organizations see bsw group inc supra and hcsc-laundry supra furthermore exemption under the integral_part_doctrine requires parent and subsidiary relationship and the absence of unrelated_trade_or_business see geisinger supra and revrul_78_41 supra with respect to unrelated_trade_or_business sec_513 of the code makes clear that if a hospital provides regularly carried on corporate services to another unrelated exempt_organization for a fee then such services are unrelated_trade_or_business unless they fall within the exception for certain hospital services provided by sec_513 however if the participating exempt_organizations are in an affiliated system of organizations with common_control then corporate services provided between them necessary to their being able to accomplish their exempt purposes are treated as other than an unrelated_trade_or_business and the financial arrangements between them are viewed as merely a matter of accounting see revrul_77_72 supra at issue then is whether the joint operating_agreement has established an affiliated system with sufficient common_control such that corporate services and payments provided between the participating affiliates will not be treated as unrelated_trade_or_business income based on all the facts and circumstances we conclude that the joint operating_agreement effectively binds the participating entities under the common_control of a so that the participating entities are within a relationship analogous to that of a parent and subsidiary pursuant to the authority of a’s governing board although all of the facts and circumstances are relevant to this conclusion importantly the participating affiliates have ceded significant authority to a over management and financial decisions including establishing their budgets major expenditures incurrence of debt contracts managed care agreements and capital expenditures to direct the provision of health care services and to monitor their compliance with a’s directives in addition a’s board_of directors meets regularly to exercise overall responsibility for operational decisions involving the day-to-day and long-range strategic management decisions that have been delegated by the hospital subsidiaries therefore the transfer of resources goods services and the payment of fees between the previously unrelated organizations through the agreement to form a consolidated_group are treated as other than an unrelated_trade_or_business contributions to organizations exempt from federal_income_tax under sec_501 of the code do not fall within the definition of unrelated_business_income under sec_512 nor create taxable gain_or_loss to the transferor or transferee the participating affiliates will not adversely affect their tax exempt status under sec_501 of the code by the proposed transactions as they will continue to promote health within the meaning of revrul_69_545 the sharing of assets personne and or resources pursuant to the agreement to form a consolidated_group will not adversely affect the sec_501 status of any exempt participating affiliate as this activity promotes health within the meaning of revrul_69_545 the participating entities wili continue to qualify as nonprivate foundations under sec_509 of the code accordingly based on all the facts and circumstances described above we rule as to a oe -10- the proposed amendments to the articles and bylaws of a and the carrying out of the transactions set forth in this ruling_request and a‘s participation in the system will not either alone or collectively adversely affect a’s status as exempt from federal_income_tax under sec_501 of the code as an entity organized and operated as described in sec_501 c of the code the proposed amendments to the articles and bylaws of a and the carrying out of the transactions set forth in this ruling_request and a‘s participation in the system will not either alone or collectively adversely affect the status of a’s status as other than private_foundation under sec_509 of the code that any transfers of assets personnel and or resources to a from any participating entitiy or from a to any participating entity which transfers are in furtherance of the exempt purposes of the a and the system will not constitute an unrelated_trade_or_business within the meaning of sec_513 of the code of any of the participating entities and will not result in any of the participating entities being subject_to tax on unrelated_business_taxable_income pursuant to sec_511 of the code as to b the proposed amendments to the articles and bylaws of a and the carrying out of the transactions set forth in this ruling_request and b's participation in the system will not either alone or collectively adversely affect b’s status as exempt from federal_income_tax under sec_501 a of the code as an entity organized and operated as described in sec_501 c of the code the proposed amendments to the articles and bylaws of a and the carrying out of the transactions set forth in this ruling_request and b’s participation in the system will not either alone or collectively adversely affect the status of b as other than private_foundation under sec_509 and sec_170 a tiii of the code that any transfers of assets personnel and or resources to b from a or any other participating entity or from b to a and or other participating entities which transfers are in furtherance of the exempt purposes of b and the system will not constitute an unrelated_trade_or_business within the meaning of sec_513 of the code with respect to b and will not result in it being subject_to tax on unrelated_business_taxable_income pursuant to sec_511 of the code as to c the proposed amendments to the articles and bylaws of a and the carrying out of the transactions set forth in this ruling_request and c’s participation in the system will not either alone or collectively adversely affect c’s status as exempt from federal_income_tax under sec_501 a of the code as an entity organized and operated as described in sec_501 c of the code the proposed amendments to the articles and bylaws of a and the carrying out of the transactions set forth in this ruling_request and c’s participation in the system will not either alone or collectively adversely affect the status of c as other than private_foundation under sec_509 and sec_170 a ili of the code that any transfers of assets personnel and or resources to c from a or any other participating entity or from to a and or other participating entities which transfers are in furtherance of the bs - exempt purposes of c and the system will not constitute an unrelated_trade_or_business within the meaning of sec_513 of the code with respect to c and will not result in it being subject_to tax on unrelated_business_taxable_income pursuant to sec_511 of the code astoh the proposed amendments to the articles and bylaws of a and h the carrying out of the transactions set forth in this ruling_request and h's participation in the system will not either alone or collectively adversely affect h’s status as exempt from federal_income_tax under sec_501 of the code as an entity organized and operated as described in sec_501 c of the code the proposed amendments to the articles and bylaws of a and h the carrying out of the transactions set forth in this ruling_request and h's participation in the system will not either alone or collectively adversely affect the status of h as other than private_foundation under sec_509 and sec_170iii of the code that any transfers of assets personnel and or resources to h from a or any other participating entity or from h to a and or other participating entities which transfers are in furtherance of the exempt purposes of h and the system will not constitute an unrelated_trade_or_business within the meaning of sec_513 of the code with respect to h and will not result in it being subject_to tax on unrelated_business_taxable_income pursuant to sec_511 of the code as to g the proposed amendments to the articles and bylaws of a and g the carrying out of the transactions set forth in this ruling_request and g's participation in the system will not either alone or collectively adversely affect g’s status as exempt from federal_income_tax under sec_501 of the code as an entity organized and operated as described in sec_501 c of the code the proposed amendments to the articles and bylaws of a and g the carrying out of the transactions set forth in this ruling_request and g’s participation in the system will not either alone or collectively adversely affect the status of g as other than private_foundation under sec_509 of the code that any transters of assets personnel and or resources to g from a or any other participating entity or from g to a and or other participating entities which transfers are in furtherance of the exempt purposes of g and the system will not constitute an unrelated_trade_or_business within the meaning of sec_513 of the code with respect to g and will not result in it being subject_to tax on unrelated_business_taxable_income pursuant to sec_511 of the code as to the proposed amendments to the articles and bylaws of a and i the carrying out of the transactions set forth in this ruling_request and 's participation in the system will not either alone or collectively adversely affect ’s status as exempt from federal_income_tax under sec_501 of the code as an entity organized and operated as described in sec_501 of the code the proposed amendments to the articles and bylaws of a and the carrying out of the transactions set forth in this ruling_request and i's participation in the system will not either alone fay -12- or collectively adversely affect the status of l as other than private_foundation under sec_509 of the code that any transfers of assets personne and or resources to from a or any other participating entity or from to a and or other participating entities which transfers are in furtherance of the exempt purposes of and the system will not constitute an unrelated_trade_or_business within the meaning of sec_513 of the code with respect to and will not result in it being subject_to tax on unrelated_business_taxable_income pursuant to sec_511 of the code as to j the proposed amendments to the articles and bylaws of a and j the carrying out of the transactions set forth in this ruling_request and l’s participation in the system will not either alone or collectively adversely affect al’s status as exempt from federal_income_tax under sec_501 of the code as an entity organized and operated as described in sec_501 of the code the proposed amendments to the articles and bylaws of a and j the carrying out of the transactions set forth in this ruling_request and j's participation in the system will not either alone or collectively adversely affect the status of sj as other than private_foundation under sec_509 and sec_170 of the code that any transfers of assets personnel and or resources to j from a or any other participating entity or from j to a and or other participating entities which transfers are in furtherance of the exempt purposes of j and the system will not constitute an unrelated_trade_or_business within the meaning of sec_513 of the code with respect to al and will not result in it being subject_to tax on unrelated_business_taxable_income pursuant to sec_511 of the code your ruling requests concerning sec_141 and sec_145 of the code will be the subject of a separate letter these rulings are based on the understanding that there will be no material changes in the facts upon which they are based these rulings are directed only to the organizations that requested them sec_61 j of the code provides that they may not be used or cited by others as precedent these rulings do not address the applicability of any section of the code or regulations to the facts submitted other than with respect to the sections described we are informing your key district_director of this action please keep a copy of these rulings in your permanent records s sincerely msna se if pvin pry der marvin friedlander manager exempt_organizations technical group
